Citation Nr: 0930923	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  02-01 300	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right femoral head avascular necrosis, currently 
evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to May 
1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 2001 rating action that 
reduced the rating of the veteran's postoperative residuals 
of right femoral head avascular necrosis from 30% to 10% from 
February 2002.  

By decision of July 2005, the Board restored a 30% rating for 
postoperative residuals of right femoral head avascular 
necrosis, and remanded the matter of a rating in excess of 
30% to the RO for further development of the evidence and for 
due process development.  

By decision of March 2007, the Board remanded this case to 
the RO to afford the Veteran a Board hearing.

In April 2008, the Veteran and his wife at the RO testified 
at a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

By decision of June 2008, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of January 2009, the RO assigned a temporary 
total rating (T/TR) of 100% under the provisions of 38 C.F.R. 
§ 4.30 (2008) for surgical treatment of the veteran's right 
hip disability requiring convalescence from 29 February 
through May 2008, and restored a 30% schedular rating from 
June 2008.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's postoperative residuals of right femoral 
head avascular necrosis are manifested by complaints of right 
hip pain, with objective findings showing some limitation of 
hip motion, muscle atrophy, and weakness of the hip girdle 
muscles, but no instability, and have been productive of no 
more than marked right hip disability.        


CONCLUSION OF LAW

The criteria for a rating in excess of 30% for postoperative 
residuals of right femoral head avascular necrosis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5255 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

A July 2005 post-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to an increased rating.  A September 2006 RO 
letter informed them that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0% 
to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon 
employment.  That 2006 letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the Veteran and his representative 
were afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the July 2005 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence and records the VA was responsible 
for obtaining, to include Federal records, and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the July 2005 and September 2006 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi,    16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran 
subsequent to the November 2001 rating action on appeal.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of any adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the July 2005, 
September 2006, and October 2008 RO notice letters, the RO 
gave the Veteran further opportunities to furnish information 
and/or evidence pertinent to the claim before it was 
readjudicated on the basis of all the evidence of record in 
August 2006 and January 2009 (as reflected in the 
Supplemental Statements of the Case (SSOCs).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
the complete rating code information was collectively 
furnished to the Veteran in the January 2002 SOC and the 
January 2009 SSOC, and that this suffices for 
Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the September 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available post-service VA and private medical records up to 
2008.  The Veteran was afforded comprehensive VA examinations 
in August 2001, November 2003, February 2006, and November 
2008.  A transcript of his and his wife's April 2008 Board 
hearing testimony has been associated with the claims folder 
and considered in adjudicating this claim.  Significantly, 
the Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In November 
2008, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.     
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the increased 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran contends that his postoperative residuals of 
right femoral head avascular necrosis are more disabling than 
currently evaluated.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Under 38 C.F.R. § 4.71a, DC 5255, malunion of either femur 
warrants a 30% rating when such disability produces marked 
knee or hip disability.  Fracture of the surgical neck of 
either femur warrants a 60% rating if the fracture results in 
a false joint.  Fracture of the shaft or anatomical neck of 
either femur with nonunion also warrants a 60% rating when 
there is no loose motion and weight-bearing is preserved with 
the aid of a brace.  An 80% rating requires nonunion of a 
spiral or oblique fracture with loose motion.

Under 38 C.F.R. § 4.71a, DC 5254, a flail hip joint warrants 
an 80% rating.

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of 
either thigh to              20 degrees warrants a 30% 
rating.  A 40% rating requires that flexion be limited to 10 
degrees.

Under 38 C.F.R. § 4.71a, DC 5250, favorable ankylosis of 
either hip in flexion at an angle between 20 and 40 degrees 
and slight adduction or abduction warrants a    60% rating.  
A 70% rating requires intermediate ankylosis.  A 90% rating 
requires unfavorable or extremely unfavorable ankylosis which 
prevents the foot from reaching the ground and necessitates 
crutches.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees. See 38 C.F.R. § 4.71, 
Plate II.   

Considering the evidence of record from 2001 to 2008 in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 30% for postoperative residuals of right femoral 
head avascular necrosis is not warranted at any time during 
the rating period under consideration.  In arriving at this 
determination, the Board notes, at the outset, that a T/TR of 
100% under the provisions of 38 C.F.R. § 4.30 was assigned 
for surgical treatment of the veteran's right hip disability 
requiring convalescence from 29 February through May 2008, 
followed by restoration of the schedular    30% rating from 
June 2008.  Thus, the period that the T/TR was in effect has 
been excluded from consideration for increase under the 
schedular rating criteria.  Other than the period that the 
T/TR was in effect, the veteran's postoperative residuals of 
right femoral head avascular necrosis have been manifested by 
complaints of right hip pain, with objective findings showing 
some limitation of hip motion, muscle atrophy, and weakness 
of the hip girdle muscles, but no instability, and have been 
productive of no more than marked right hip disability.        

On August 2001 VA examination, the Veteran complained of 
right hip aching and pain, which pain increased with long 
walking.  On examination, he walked with a normal heel-toe 
gait.  Posture was good on standing, and the Trendelenburg 
test was negative.  Leg lengths were equal, and alignment 
normal.  On range of motion testing, right hip flexion was to 
105 degrees with complaints of pain in the groin, extension 
was to 10 degrees with complaints of pain, abduction was to 
40 degrees with complaints of hip pain, and internal and 
external rotation were painless and to 25 and 50 degrees, 
respectively.  Right hip X-rays revealed mild segmental 
sclerosis of the femoral head, which was slightly flattened 
with a small area of irregular surface.  The diagnosis was 
history of chronic right hip pain status post right hip joint 
core compression in February 2000.

On December 2001 outpatient evaluation at Lakeside 
Orthopaedic Associates, P. C., the veteran's core 
decompression of the right hip avascular necrosed area looked 
good.  There were no signs of a collapse.  The head was 
round, and position and alignment looked good.   

On January 2002 examination by F. L., D.O., the Veteran 
complained of right hip pain.  On examination, he had an 
antalgic, limping gait favoring the right lower extremity.  
Heel-toe walking produced lumbar and right hip pain.  Right 
hip abduction produced intense pain with facial grimacing.  
There was bilateral groin pain that radiated down the 
anteromedial thighs, and a distinctive click elicited by 
external rotation of both abducted hips.  Right hip X-rays 
revealed evidence of avascular necrosis of the right femoral 
head.  When seen again in May, the Veteran continued to have 
pain upon right hip abduction.  He had a limping gait, and 
heel-toe walking and deep knee bending could not be 
performed.  Range of right hip motion was noted to be 
limited, but was not specified in degrees.

June 2002 right hip magnetic resonance imaging (MRI) by R. 
F., D.O., revealed evidence of a previous surgical procedure 
involving the right femoral head, probably a core 
decompression.  The contour shape of the right femoral head 
appeared satisfactory, and the joint space was maintained.

On November 2003 VA examination, the Veteran complained of 
right hip aching and pain; he could not run, but walking was 
satisfactory.  On current examination, the Veteran did not 
appear to be in any pain, and he walked well, with a normal 
heel-toe gait and good posture.  He did not use a cane, and 
squatting was good.  Leg lengths were equal, and there was no 
right hip joint tenderness.  Range of right hip joint motion 
was full and painless, and there was no muscle atrophy.  
Right hip     X-rays revealed status post core decompression 
surgery with mild flattening and residuals of avascular 
changes in the femoral head.  The diagnosis was history of 
right hip pain diagnosed as femoral head avascular necrosis, 
currently status post right hip core decompression surgery 
with full, painless range of hip motion.  

On August 2004 outpatient evaluation by M. T., M.D., the 
Veteran complained of worsening right hip pain.  Current 
examination showed unspecified limitation of right hip 
flexion, extension, and internal and external rotation, and 
tenderness over the trochanter.  When seen again in early 
September, right hip pain and motion were noted to be 
improving with home exercises.  Current X-rays revealed some 
residuals of avascular necrosis, but the doctor was unsure 
whether this was an avascular area or just part of the 
process of re-vascularization.  Mid-September right hip MRI 
by G. F., M.D., revealed a lesion in the center of the 
femoral head which represented a post-surgical change and 
appeared stable.  A second lesion appeared to be a chondral 
erosion.  There was no significant joint effusion, and 
surrounding muscle planes were normal.  In late September, 
Dr. M. T. opined that the Veteran had some collapse of the 
head due to avascular necrosis.  When seen again in November, 
the Veteran had some right hip pain with certain motions.  

On early March 2005 examination by S. N., M.D., the Veteran 
complained of persistent, waxing and waning pain diffusely 
about the right hip, groin, and lateral aspect of the 
buttock.  Current examination showed good range of right hip 
motion with flexion up to 90 degrees, external rotation of 50 
degrees, and internal rotation of 30 degrees.  This was 
relatively painful at the extremes.  Abduction was 
approximately 30 degrees, and he walked with a slight 
antalgic gait.  He was neurovascularly intact distally.  
Right hip X-rays revealed a possible loose body in line with 
the tract of the core decompression within the hip joint 
itself.  The impression was avascular necrosis.

A mid-March 2005 right hip arthrogram by B. V., M.D., 
revealed changes of aseptic necrosis in the right femoral 
head with irregularity in bone density, and otherwise no 
fractures or subluxations.  There was suspicion of a small 
bone fragment at the central portion of the articular surface 
of the femoral head; otherwise the joint space was maintained 
within normal limits.  Right hip computerized tomography 
revealed a bone fragment attached to the right femoral head 
that was less than 1 cm in size.  Otherwise, no definite 
loose bodies were identified within the joint capsule, and 
the remaining articular cartilages appeared smooth.  

On February 2006 VA examination, the Veteran complained of 
right hip pain.  The examiner noted that there was no 
instability.  Current examination showed no objective 
evidence of pain clinically except that he used a cane on the 
left side and walked with a limp.  On standing, posture was 
good, and the Trendelenburg test was positive on the right 
side.  Leg length was equal, with mild atrophy of the 
quadriceps muscle.  Range of right hip motion was painless 
with flexion to 70 degrees, extension to 5 degrees, abduction 
to 25 degrees, adduction to 15 degrees, internal rotation to 
20 degrees, and external rotation to 30 degrees.  With pain, 
right hip range of motion showed flexion between 75 and 95 
degrees with groin pain, extension to 10 degrees, abduction 
between 30 and 35 degrees, adduction between 20 to 25 
degrees, and external rotation between 35 and 40 degrees; 
internal rotation was painless.  There was full range of 
right knee motion without complaints.  Right hip muscle power 
was 4/5 each with pain on flexion, abduction, and adduction.  
The diagnosis was right hip femoral head avascular necrosis 
with minimal degenerative changes, limitation of motion with 
pain, muscle atrophy, and weakness of the hip girdle muscles, 
and functional impairment of the right hip joint due to pain.                     
      
On May 2006 outpatient evaluation by Dr. M. T., the Veteran 
complained of right hip pain.  Current examination showed 
unspecified right hip limitation of flexion, extension, and 
rotation.

On March 2007 examination by M. W., D.O., the Veteran 
complained of severe right hip pain which caused him to limp.  
On current examination, the Veteran walked with an antalgic 
gait.  He had pain with hip rotation, without decreased 
external rotation.  X-rays revealed irregularity and 
flattening of the femoral head.  The joint space was well-
maintained.  The impression was right hip avascular necrosis.

On September 2007 evaluation at the Henry Ford Health System 
(HFHS), the Veteran complained of right hip pain.  Current 
examination showed a negative log roll on the right, and good 
range of motion of the knees.  X-rays revealed right hip 
dysplasia, with no evidence of any area that was currently 
considered avascular.  There were no fractures or 
dislocations.  The hip joints were preserved, and the 
visualized bones were within normal limits.  The impression 
was normal pelvis and right hip.  The examiner suspected that 
the Veteran did not have avascular necrosis, but rather hip 
dysplasia associated with osteoarthritis.  

When seen again at HFHS in October, the Veteran stated that 
he could walk long distances, but that caused right hip 
discomfort, and he would have increased pain the next day.  
He did not have locking, catching, or other mechanical 
symptoms.  On current examination, the Veteran walked with a 
slight antalgic gait.  There was no Trendelenburg sign and 
single-leg stance.  There was tenderness in the right 
inguinal region and above the inguinal ligament.  On right 
hip range of motion testing, flexion was to 110 degrees, 
internal rotation was to 90 degrees, and flexion was to 30 
degrees with discomfort.  Abduction and external rotation 
were to the table with no apprehension sign.  Neurological 
examination was normal.  The pelvis and trochanters were 
nontender.  The impression was right hip pain.  

Right hip X-rays revealed an unchanged lesion in the femoral 
head with subchondral lucency and surrounding sclerosis; 
likely etiologies included a subchondral cyst, geoge, healed 
chondroblastoma, and, least likely, avascular necrosis.  
There was no acute fracture or dislocation.  The joint spaces 
were maintained.  Right hip tomosynthesis revealed that the 
hip joint was within normal limits.  There was no collapse of 
the subchondral bone plate or dislocation or subluxation.  
The impression was sclerotic epiphyseal lesion within the 
right femoral head and loose bodies within the hip joint.  
These findings were noted to be atypical for avascular 
necrosis, and likely represented the sequela of a prior 
osteochondral injury from repetitive trauma, as joint bodies 
would be unusual for hip avascular necrosis.  A right hip 
ultrasound revealed uneven thinning of the hyaline cartilage 
of the femoral head, small osseous excrescence at the 
anterolateral aspect of the head neck junction, and possible 
soft tissue impingement.  MRI revealed fragmentation of the 
femoral head cortex and overlying cartilage and significant 
hyaline cartilage loss in the superior and superomedial right 
hip joint, which findings were favored to relate to post-
traumatic osteochondral injury, due to significant 
abnormality residing in the focal weight-bearing region of 
the femoral head, and it being seen slightly more posteriorly 
than is typical for avascular necrosis.  Two loose bodies in 
the hip joint may be of osseous or cartilaginous etiology. 

When seen again at HFHS in January 2008, the Veteran 
continued to have right hip pain.  On examination, he walked 
with a antalgic gait.  Passive flexion was to 100 degrees, 
internal rotation to 90 degrees, and flexion to 30 degrees 
with pain.  X-rays revealed no evidence of asymmetrical joint 
space narrowing, and the hip reduced concentrically.  The 
impression was symptomatic acetabular dysplasia.

On 29 February 2008, the Veteran underwent elective right hip 
arthroscopy with removal of loose bodies and right 
periacetabular osteotomy at the William Beaumont Hospital.  
He did well postoperatively.  

At the April 2008 Board hearing, the Veteran and his wife 
testified about the degree of severity of his right hip 
disability and how it impaired him functionally.

On evaluation at the HFHS in late May 2008, the Veteran 
stated that his right hip joint pain was markedly improved.  
He had discomfort and muscle-related pain after doing much 
walking or towards the end of the day, and he had no locking 
or catching in the hip.  On current examination, the Veteran 
walked without a Trendelenburg gait.  In single leg stance, 
he had a mild Trendelenburg sign.  Right hip range of motion 
was from 0 to 95 degrees, internal rotation to 95 degrees, 
external rotation to 50 degrees, and abduction and extension 
to 30 degrees each.  Pelvic X-rays revealed a healed 
periacetabular osteotomy in good alignment with Brooker I 
heterotopic ossification.  The impression was acetabular 
dysplasia.

When seen again at the HFHS in August 2008, the examiner 
recommended that the Veteran refrain from running, jogging, 
and impact activity, but he could bend and squat as 
tolerated, and jumping activity should be infrequent.

On November 2008 VA examination, the Veteran stated that he 
had significant relief and increased motion following right 
hip surgery, but complained of continued right hip pain with 
associated weakness, stiffness, instability, and locking, 
with 8 to 12 flare-ups per month associated with over-use and 
activity, and alleviated somewhat by rest and ice.  He denied 
any history of traumatic dislocation or recurrent 
subluxations.  Current examination showed an antalgic gait 
pattern favoring the right hip, with evidence of some hip 
abductor weakness on gait.  No palpable bony abnormalities or 
deformities were appreciated, and there were no ulcerations, 
vascular changes, edema, or swelling.  There were no muscle 
spasms.  On right hip range of motion testing, flexion was 
from 0 to 100 degrees with the onset of pain at approximately 
90 degrees.  Extension was from 0 to 30 degrees without pain.  
Internal rotation was from 0 to 20 degrees with the onset of 
pain at  20 degrees.  External rotation was from 0 to 40 
degrees with the onset of pain in the 40-degree range.  
Abduction and adduction in flexion were from 0 to 30 degrees 
each, with pain at the extremes of motion.  There was no pain 
over the greater trochanter or with log roll.  Posture was 
normal.  There was no ankylosis.  Motor and sensory 
examination showed +4/5 hip flexors, abductors, and 
extensors, with pain as the primary limitation.  There were 
no sensory abnormalities.  

The impressions were right acetabulum dysplasia and femoral 
impingement status post open dislocation, femoral 
recontouring, and periacetabular osteotomy; history of 
avascular necrosis status post core D compression of the 
right hip; and right hip joint degenerative arthritis.  The 
examiner commented that, although previous MRI reports 
indicated some evidence of right hip avascular necrosis, this 
in fact may have been due to contour changes due to the 
femoral acetabular impingement, and that the Veteran did not 
have any history of risk factors for developing avascular 
necrosis.  He stated that current X-rays revealed no fracture 
of the surgical neck or shaft of the right femur, and that 
some current functional limitations including decreased range 
of motion, pain, and weakness associated with the right hip 
may be due to recent surgical intervention, and may show 
improvement with time.                     
             
As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher rating for postoperative residuals of right femoral 
head avascular necrosis at any time during the rating period 
under consideration under any applicable rating criteria: 
that is, fracture of the surgical neck of the right femur 
with a  resultant false joint, or fracture of the shaft or 
anatomical neck of the right femur with nonunion and no loose 
motion but weight-bearing is preserved with the aid of a 
brace for a 60% rating under DC 5255; or limitation of right 
thigh flexion to 10 degrees for a 40% rating under DC 5252. 
The Board notes that ratings under DCs 5250 for hip ankylosis 
and 5254 for a flail right hip joint are not appropriate in 
this case, where the November 2008 VA examiner specifically 
found that there was no evidence of such ankylosis, and there 
is no evidence of a flail joint.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for postoperative residuals of right femoral head 
avascular necrosis at any time during the rating period under 
consideration.  November 2003 VA examination showed no 
evidence of incoordination, weakness, or fatigability, and 
there was no functional loss due to subjective complaints of 
pain.  February 2006 VA examination showed no additional 
right hip limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use of the 
joint.  Repetitive motion testing per Deluca on November 2008 
VA examination showed only an approximately 10-degree loss in 
hip flexion due to pain, and there were no additional 
limitations due to fatigue, weakness, or lack of endurance 
after testing 3 times.  On that record, accordingly, there is 
no basis for the Board to find that, during flare-ups or with 
repeated activity, the Veteran experiences any 38 C.F.R. § 
4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of the next higher 
rating under DC 5252 or 5250.   

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's postoperative residuals of right femoral head 
avascular necrosis alone have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in medical 
reports from 2001 to 2008 do not objectively show that his 
service-connected right hip disability alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned schedular rating throughout this period), or 
requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  In this regard, the Board notes that in May 2001 
the Veteran reported being employed as a Veterans Work-Study 
at a community college, and he was noted to be attending 
school on August 2001 VA examination.  He reported enrolling 
in college in January 2002.  On January 2002 examination, a 
physician noted that he was a full-time student and worked 
part-time in a clerical position, and opined that he was 
unable to perform substantial sustained work activity which 
required prolonged standing or walking.  On November 2003 VA 
examination, the Veteran was noted to be employed in a work-
study job.  The Veteran subsequently reported graduating from 
college with a degree in finance in September 2004; 
employment at a bank in November 2004; studying health and 
life insurance studies and passing examinations in May 2005; 
and employment and partnership with his uncle at a book store 
in August 2005 and thereafter.  Although on February 2006 
examination the Veteran complained that right hip pain 
affected his work in that he could not sit or stand for a 
long time, he was noted to be employed as a book store dealer 
on September 2007 examination.  On evaluation at the HFHS in 
late May 2008, the examiner opined that the Veteran could 
begin to return to work following right hip surgery.  
Although on November 2008 VA examination the Veteran stated 
that he had difficulties with activities of daily living such 
as driving, shopping, and prolonged walking and standing, he 
was noted to be currently employed.

The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a service-connected disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board thus finds that the schedular rating is adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that a rating 
in excess of 30% for postoperative residuals of right femoral 
head avascular necrosis is not warranted under any pertinent 
provision of the rating schedule at any time during the 
rating period under consideration, inasmuch as the factual 
findings do not show distinct time periods from 2001 to 2008 
where that disability exhibited symptoms that would warrant 
different ratings, and the claim must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

A rating in excess of 30% for postoperative residuals of 
right femoral head avascular necrosis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


